FILED

UNITED srArEs Dlsriucr CouRr SEP 2 5 2911
F@R THE DISTRICT GF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Co|umb|a

)
Leothis West, )
)
Plaintiff, )

) ¢ ¢ o l

v. ) C1v1l Action N0.  1 {,5(

)
Timothy Gaithner, )
)
Defendant. )
)

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarre/I v. Tisch,

656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, l29 S.Ct. ]937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Browrz v. Ca/g`farzo. 75
F.R.D. 497, 498 (D.D.C. 1977). In pleading fraud or mistake, "a party must state with

particularity the circumstances constituting fraud or rnistake." Fed. R. Civ. P. 9(b),

Plaintiff, a District of Columbia resident, sues an individual with a District of Columbia
address for fraud. As with plaintiff s previously dismissed cases against a similarly named
defendant, no facts are stated in support of the claim. See West v. Gaz'ther, N0. 10-cv-2335
(UNA) (D.D.C. Dec. 30, 2010), cyjf’orl, N0. 11-5005 (D.C. Cir. June 22, 2011) (dismissing case
without prejudice); West v. Gaz'thes, N0. 10-cv-2096 (UNA) (D.D.C, Dec. 10, 2010) (same);
West v. Gez'thner, N0. 09-cv-1316 (UNA) (D.D.C. July 16, 2009) (same).‘ Plaintiff has yet to
cure the pleading deficiency, and the sparse allegations "constitute the sort of patently

insubstantial claims" that deprive the Court of subject matter jurisdiction. Tooley v. Napolz'tano,

586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v. Kagan, 777 F. Supp.Zd 177, 178 (D.D.C.

2011) ("A district court lacks subject matter jurisdiction when the complaint ‘is patently
insubstantial, presenting no federal question suitable for decision.' ") (quotz`ng T00ley, 586 F.3d
at 1009). Therefore, the Court will dismiss the instant complaint with prejudice. A separate

Order accompanies this Memorandum Opinion.

rsa/rra

ld‘nited States District Judge
Date: September Z%Oll

l In each action, plaintiff lists the defendant’s address as 1500 Pennsylvania Avenue,
Washington, D.C., which is the address of the Department of the Treasury. The Court surrnises
that the foregoing repetitive actions are all against Treasury Secretary Timothy F. Geithner.

2